DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 6-12, and 15-20 are pending in this office action and presented for examination. Claims 1-3, 6-7, 10-12, 15, and 18-20 are newly amended, and claims 4-5 and 13-14 are newly cancelled, by the response received February 11, 2022. 

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The abstract is not in narrative form. For example, the entirety of the abstract is one sentence. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner notes that branch prediction was very well known before the effective filing date of the claimed invention, and all branch prediction entails the possibility of a determination of an incorrect instruction speculation (by nature of the branch being predicted), and that all branch prediction entails instruction fetching after this determination (as a program does not abruptly end when a branch is mispredicted).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the executing circuitry” in line 25. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is intended to be read as “executing circuitry” or as “the execution circuitry”. In the latter case, it is indefinite as to whether the instruction processing apparatus comprises the execution circuitry. Note that “the executing circuitry” is recited in further places in claim 1 as well as claims dependent on claim 1. For the purposes of prior art examination, Examiner is taking “the executing circuitry” to be the same as “an execution circuitry”. 
Claim 1 recites the limitation “the instruction” in lines 16-17. However, it is indefinite as to whether the antecedent basis for this limitation in the claims is “an instruction” in claim 1, line 5, or “an instruction” in claim 1, line 16. For the purposes of prior art examination, Examiner is taking the latter possibility to be the case. 
Claims 2-3 and 6-9 are rejected for failing to alleviate the rejections of claim 1 above. 

Claim 6 recites the limitation “the speculative condition determination instruction indicated as incorrect by the execution result” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 1 recites the speculative condition being that which is incorrect in lines 12-13.
Claim 6 recites the limitation “an oldest speculative condition determination instruction having an incorrect execution result” in lines 4-5. However, it is indefinite as to whether it is indeed the execution result that is “incorrect”, or whether it is the speculative condition that is incorrect, for being different from the execution result. Note that claim 7 further recites incorrect results. 
Claim 7 is rejected for failing to alleviate the rejections of claim 6 above. 

Claim 7 recites the limitation “the speculative condition determination instruction having the incorrect result” in line 3. However, there is insufficient antecedent basis for this limitation in the claims. 

Claim 10 recites the limitation “the instruction” in lines 25-26. However, it is indefinite as to whether the antecedent basis for this limitation in the claims is “an instruction” in claim 10, line 4, or “an instruction” in claim 10, line 25. For the purposes of prior art examination, Examiner is taking the latter possibility to be the case.
Claim 10 recites the limitation “the one or more instructions of the set of instructions cached in the execution circuitry” in lines 36-37. However, there is insufficient antecedent basis for this limitation in the claims.
Claims 11-12 and 15-18 are rejected for failing to alleviate the rejections of claim 10 above. 

Claim 12 recites the limitation “transmitting, by the instruction scheduling circuitry, the one or more instructions of the set of instructions for execution further comprises transmitting, by the instruction scheduling circuitry, the one or more instructions of the set of instructions out of order for execution” in lines 4-7. However, the claims did not previously recite the first recited transmitting comprising any steps. As such, it is indefinite as to whether the claim requires the first recited transmitting to comprise any other steps besides the second recited transmitting, in view of the recited “further” limitation. In addition, the first recited transmitting does not have antecedent basis, in view of the change in claim dependent of claim 12 from claim 11 to claim 10. Relatedly, it is indefinite as to whether the transmitting of claim 12 is a step of the instruction processing method. 

Claim 15 recites the limitation “the speculative condition determination instruction indicated as incorrect by the execution result” in lines 3-4. However, there is insufficient antecedent basis for this limitation in the claims. Note that claim 10 recites the speculative condition being that which is incorrect in lines 21-22.
Claim 15 recites the limitation “an oldest speculative condition determination instruction having an incorrect execution result” in lines 4-5. However, it is indefinite as to whether it is indeed the execution result that is “incorrect”, or whether it is the speculative condition that is incorrect, for being different from the execution result. Note that claim 16 further recites incorrect results. 
Claim 16 is rejected for failing to alleviate the rejections of claim 15 above.

Claim 16 recites the limitation “wherein determining whether the speculative condition determination instruction is the oldest speculative condition determination instruction comprises” in lines 1-3. However, this limitation has insufficient antecedent basis in the claims. Note that claim 15 recites determining whether the speculative condition determination instruction “indicated as incorrect by the execution result” is an oldest speculative condition determination instruction “having an incorrect execution result”.
Claim 16 recites the limitation “the speculative condition determination instruction having the incorrect result” in line 4. However, there is insufficient antecedent basis for this limitation in the claims.

Claim 18 recites the limitation “wherein executing the speculative condition determination instruction to obtain an execution result further comprises: executing the jump branch instruction, and recording an oldest instruction for which a jump branch prediction is incorrect” in lines 1-5. However, the claims did not previously recite the executing the speculative condition determination instruction to obtain an execution result comprising any steps. As such, it is indefinite as to whether the claim requires the first recited executing to comprise any other steps besides the second recited executing and recording, in view of the recited “further” limitation. 

Claim 19 recites the limitation “the executing circuitry” in line 29. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to 
Claim 19 recites the limitation “the instruction” in line 21. However, it is indefinite as to whether the antecedent basis for this limitation in the claims is “an instruction” in claim 19, line 6, or “an instruction” in claim 19, line 20. For the purposes of prior art examination, Examiner is taking the latter possibility to be the case.

Claim 20 recites the limitation “the executing circuitry” in line 30. However, there is insufficient antecedent basis for this limitation in the claims, and it is further indefinite as to whether this limitation is intended to be read as “executing circuitry” or as “the execution circuitry”. In the latter case, it is indefinite as to whether the instruction processing apparatus comprises the execution circuitry. Note that “the executing circuitry” is recited in further places in claim 20. For the purposes of prior art examination, Examiner is taking “the executing circuitry” to be the same as “an execution circuitry”.
Claim 20 recites the limitation “the instruction” in line 22. However, it is indefinite as to whether the antecedent basis for this limitation in the claims is “an instruction” in claim 20, lines 7-8, or “an instruction” in claim 20, line 21. For the purposes of prior art examination, Examiner is taking the latter possibility to be the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvaine et al. (McIlvaine) (US 7152155 B2) in view of Filippo et al. (Filippo) (US 20040221140 A1).
Consider claim 1, McIlvaine discloses an instruction processing apparatus (col. 2, line 30, processor), comprising: an instruction fetching circuitry (col. 2, line 65, Fetch; col. 2, lines 66-67, a processor pipeline 12 consists of a plurality of "pipe stages," each comprising logic and a storage element 16) configured to: read a set of instructions (col. 2, line 41, fetch instructions from an Instruction Cache), wherein the set of instructions comprises a speculative execution instruction (col. 3, lines 45-47, the processor 10 fetches instructions into the pipeline 12 beginning at the predicted address, speculatively executing the instructions) and a speculative condition determination instruction (col. 3, lines 42-45, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction), and the speculative execution instruction is an instruction to be executed according to a speculative condition of the speculative condition determination instruction (col. 3, lines 42-47, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction. The processor 10 fetches instructions into the pipeline 12 beginning at the predicted address, speculatively executing the instructions. When the prediction is correct, a pipeline stall is avoided); cache one or more instructions of the set of instructions in the instruction fetching circuitry (col. 2, line 65, Fetch; 
in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect: clear the one or more instructions cached in the instruction fetching circuitry (col. 3, lines 52-58, when a branch misprediction is detected, all instruction newer than the branch instruction (i.e., all instructions fetched based on the branch prediction) must be flushed from the pipeline 12. In a single pipeline, determining which instructions are newer than the mispredicted branch is straightforward--all pipe stages "behind" the branch must be flushed); and read an instruction from a correct speculative condition and cache the instruction (McIlvaine, col. 1, lines 36-40, when the actual branch behavior is determined, if the branch was mispredicted, the speculatively fetched instructions must be flushed from the pipeline, and new instructions fetched from the correct branch target address); an instruction decoding circuitry configured to decode the one or more instructions of the set of instructions (col. 2, line 65, Decode; col. 2, lines 66-67, a processor pipeline 12 consists of a plurality of "pipe stages," each comprising logic and a storage element 16); an executing circuitry configured to: cache the one or more instructions of the set of instructions in the executing circuitry (col. 2, line 65, Execute; col. 2, lines 66-67, a processor pipeline 12 
	To any extent to which McIlvaine does not disclose instruction retiring circuitry, Filippo explicitly discloses instruction retiring circuitry ([0027], line 2, retire queue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the instruction retiring circuitry of Filippo with the invention of McIlvaine in order to implement the cited committing operations of McIlvaine, as this modification merely entails combining prior art elements (Filippo’s instruction retiring circuitry, and McIlvaine’s committing operations) according to known methods (for example, Filippo discloses using instruction retiring circuitry to commit operations in [0027]) to yield predictable results (committing operations using instruction retiring circuitry in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which McIlvaine does not disclose instruction scheduling circuitry, Filippo explicitly discloses an instruction scheduling circuitry configured to: receive one or more 

Consider claim 2, the overall combination entails the instruction scheduling circuitry is further configured to: cache the one or more instructions of the set of instructions in the instruction scheduling circuitry ([0031], lines 1-4, schedulers 118 may be provided to 

Consider claim 3, the overall combination entails the instruction fetching circuitry is further configured to sequentially read the one or more instructions of the set of instructions (McIlvaine, col. 2, line 65, Fetch; col. 2, lines 66-67, a processor pipeline 12 consists of a plurality of "pipe stages," each comprising logic and a storage element 16); the instruction scheduling circuitry is further configured to transmit the one or more instructions of the set of instructions out of order to the executing circuitry for execution (Filippo, [0023], lines 6-9, one or more schedulers 118 may be coupled to receive dispatched operations from dispatch unit 104 and to issue operations to one or more execution cores 124; [0027], lines 1-2, out of order execution); and the instruction retiring circuitry is further configured to sequentially retire the one or more instructions of the set of instructions that have been executed by the executing circuitry (McIlvaine, col. 4, lines 32-33, An instruction is committed when that instruction, and all older instructions, are confirmed; Filippo, [0027], lines 9-13, retire queue 102 may retire an 

Consider claim 8, the overall combination entails the speculative condition is a jump branch prediction, the speculative condition determination instruction is a jump branch instruction, and the instruction decoding circuitry is further configured to set a predicted jump branch as the speculative condition according to a historical jump record of the jump branch instruction (McIlvaine, col. 3, lines 42-45, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction).

Consider claim 10, McIlvaine discloses an instruction processing method, comprising: reading a set of instructions (col. 2, line 41, fetch instructions from an Instruction Cache), wherein the set of instructions comprises a speculative execution instruction (col. 3, lines 45-47, the processor 10 fetches instructions into the pipeline 12 beginning at the predicted address, speculatively executing the instructions) and a speculative condition determination instruction (col. 3, lines 42-45, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction), and the speculative execution instruction is an instruction to be executed according to a speculative condition of the speculative condition determination instruction (col. 3, lines 42-47, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction. The processor 10 fetches instructions into the pipeline 12 
To any extent to which McIlvaine does not disclose instruction retiring circuitry, Filippo explicitly discloses instruction retiring circuitry ([0027], line 2, retire queue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the instruction retiring circuitry of Filippo with the invention of McIlvaine in order to implement the cited committing operations of McIlvaine, as this modification merely entails combining prior art elements (Filippo’s instruction retiring circuitry, and McIlvaine’s committing operations) according to known methods (for example, Filippo discloses using instruction retiring circuitry to commit operations in [0027]) to yield predictable results (committing operations using instruction retiring circuitry in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which McIlvaine does not disclose instruction scheduling circuitry, Filippo explicitly discloses receiving, by an instruction scheduling circuitry, one or more instructions of a set of instructions from instruction decoding circuitry ([0030], lines 1-6, the bit-encoded operations and immediate data provided at the outputs of dispatch unit 104 may be routed to one or more schedulers 118. Note that as used herein, a scheduler is a device that detects when operations are ready for execution and issues ready operations to one or more functional units; [0026], lines 4-5, dispatch unit 104 may include decoding circuitry (not shown) for decoding certain instructions into operations executable within execution core(s) 124); caching one or more instructions of the set of instructions in the instruction scheduling circuitry 

Consider claim 11, the overall combination entails transmitting, by the instruction scheduling circuitry, one or more instructions of the set of instructions for execution (Filippo, [0023], lines 6-9, one or more schedulers 118 may be coupled to receive dispatched operations from dispatch unit 104 and to issue operations to one or more execution cores 124); and clearing the one or more instructions cached in the instruction scheduling circuitry in response to the speculative condition determination instruction being retired ([0031], lines 4-7, additionally, each scheduler may store operation information for operations that have already been executed but may still reissue; [0033], lines 1-6, one or more functional units 126 may also provide information regarding the execution of conditional branch instructions to a branch prediction unit 

Consider claim 12, the overall combination entails reading a set of instructions comprises sequentially reading the set of instructions (McIlvaine, col. 2, line 65, Fetch; col. 2, lines 66-67, a processor pipeline 12 consists of a plurality of "pipe stages," each comprising logic and a storage element 16); transmitting, by the instruction scheduling circuitry, the one or more instructions of the set of instructions for execution further comprises transmitting, by the instruction scheduling circuitry, the one or more instructions of the set of instructions out of order for execution (Filippo, [0023], lines 6-9, one or more schedulers 118 may be coupled to receive dispatched operations from dispatch unit 104 and to issue operations to one or more execution cores 124; [0027], lines 1-2, out of order execution); and the instruction processing method further comprises sequentially retiring the one or more instructions of the set of instructions that have been executed (McIlvaine, col. 4, lines 32-33, An instruction is committed when that instruction, and all older instructions, are confirmed; Filippo, [0027], lines 9-13, retire queue 102 may retire an operation in response to that operation completing execution and any data or control speculation performed on any operations, up to and including that operation in program order, being verified).

Consider claim 17, the overall combination entails the speculative condition is a jump branch prediction, the speculative condition determination instruction is a jump branch instruction, and reading a set of instructions comprises: setting a predicted jump branch as the speculative condition according to a historical jump record of the jump branch instruction 

Consider claim 19, McIlvaine discloses a system-on-chip (col. 2, line 51, chip), comprising: an instruction processing apparatus (col. 2, line 30, processor), comprising: an instruction fetching circuitry (col. 2, line 65, Fetch; col. 2, lines 66-67, a processor pipeline 12 consists of a plurality of "pipe stages," each comprising logic and a storage element 16) configured to: read a set of instructions (col. 2, line 41, fetch instructions from an Instruction Cache), wherein the set of instructions comprises a speculative execution instruction (col. 3, lines 45-47, the processor 10 fetches instructions into the pipeline 12 beginning at the predicted address, speculatively executing the instructions) and a speculative condition determination instruction (col. 3, lines 42-45, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction), and the speculative execution instruction is an instruction to be executed according to a speculative condition of the speculative condition determination instruction (col. 3, lines 42-47, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction. The processor 10 fetches instructions into the pipeline 12 beginning at the predicted address, speculatively executing the instructions. When the prediction is correct, a pipeline stall is avoided); cache one or more instructions of the set of instructions in the instruction fetching circuitry (col. 2, line 65, Fetch; col. 2, lines 66-67, a processor pipeline 12 consists of a plurality of "pipe stages," each comprising logic and a storage element 16); in response to a determination that the speculative condition determination instruction has been read, read the speculative execution instruction corresponding to the 
	To any extent to which McIlvaine does not disclose instruction retiring circuitry, Filippo explicitly discloses instruction retiring circuitry ([0027], line 2, retire queue). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the instruction retiring circuitry of Filippo with the invention of McIlvaine in order to implement the cited committing operations of McIlvaine, as this modification merely entails combining prior art elements (Filippo’s instruction retiring circuitry, and McIlvaine’s committing operations) according to known methods (for example, Filippo discloses using instruction retiring circuitry to commit operations in [0027]) to yield predictable results (committing operations using instruction retiring circuitry in particular), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
To any extent to which McIlvaine does not disclose instruction scheduling circuitry, Filippo explicitly discloses an instruction scheduling circuitry configured to: receive one or more instructions of a set of instructions from instruction decoding circuitry ([0030], lines 1-6, the bit-encoded operations and immediate data provided at the outputs of dispatch unit 104 may be routed to one or more schedulers 118. Note that as used herein, a scheduler is a device that 

Consider claim 20, McIlvaine discloses an intelligent device (col. 1, line 14, portable electronic devices), comprising: a system-on-chip (col. 2, line 51, chip), comprising:
an instruction processing apparatus (col. 2, line 30, processor), comprising: an instruction fetching circuitry (col. 2, line 65, Fetch; col. 2, lines 66-67, a processor pipeline 12 consists of a plurality of "pipe stages," each comprising logic and a storage element 16) configured to: read a set of instructions (col. 2, line 41, fetch instructions from an Instruction Cache), wherein the set 

To any extent to which McIlvaine does not disclose instruction scheduling circuitry, Filippo explicitly discloses an instruction scheduling circuitry configured to: receive one or more instructions of a set of instructions from instruction decoding circuitry ([0030], lines 1-6, the bit-encoded operations and immediate data provided at the outputs of dispatch unit 104 may be routed to one or more schedulers 118. Note that as used herein, a scheduler is a device that detects when operations are ready for execution and issues ready operations to one or more functional units; [0026], lines 4-5, dispatch unit 104 may include decoding circuitry (not shown) for decoding certain instructions into operations executable within execution core(s) 124); and transmit the one or more instructions of the set of instructions to an execution circuitry for execution ([0023], lines 6-9, one or more schedulers 118 may be coupled to receive dispatched operations from dispatch unit 104 and to issue operations to one or more execution cores 124). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the instruction scheduling circuitry of Filippo with the invention of .

Claims 6-7, 9, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McIlvaine and Filippo as applied to claims 1, 8, 10, and 17 above, and further in view of Boggs et al. (Boggs) (US 5687338).
Consider claim 6, the combination thus far does not entail the executing circuitry is further configured to: determine whether the speculative condition determination instruction indicated as incorrect by the execution result is an oldest speculative condition determination instruction having an incorrect execution result.
On the other hand, Boggs discloses executing circuitry is further configured to: determine whether a speculative condition determination instruction indicated as incorrect by the execution result is an oldest speculative condition determination instruction having an incorrect execution result (col. 22, lines 23-26, next, when the JE 116 executes Branch 2, the JE 116 determines that Branch 2 is not the oldest nonretired mispredicted branch since Branch 1 is an older nonretired mispredicted branch).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boggs with the combination of McIlvaine and Filippo in order to ensure correct program execution. Alternatively, this modification merely entails combining prior art elements (the combination of McIlvaine and Filippo as cited and explained above, and Boggs’s teaching cited above) according to known methods (Boggs’s teaching cited above) to yield predictable results (the combination of McIlvaine and Filippo, which handles the scenario cited in Boggs in the manner of Boggs), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 7, the overall combination entails the executing circuitry is further configured to: compare the speculative condition determination instruction having the incorrect result with a recorded speculative condition determination instruction having an incorrect result; and in response to a determination that the speculative condition determination instruction is older than the recorded speculative condition determination instruction, the instruction fetching circuitry is further configured to replace the recorded speculative condition determination instruction with the speculative condition determination instruction and clear the one or more instructions of the set of instructions cached in the instruction fetching circuitry (Boggs, col. 23, lines 18-24, when the MHL 408 detects a subsequent mispredicted branch and the LMBV bit is 

Consider claim 9, the combination thus far entails the executing circuitry comprises a branch jump circuitry configured to: execute the jump branch instruction (McIlvaine, col. 3, lines 36-39, the evaluation of the branch condition occurs deep in a pipeline 12, during an execute pipe stage. Until the branch instruction is evaluated, the processor 10 does not know which instruction to fetch and execute next (i.e., the next sequential instruction or the instruction at a branch target address)), recording an oldest instruction for which a jump branch prediction is incorrect (McIlvaine, col. 3, lines 42-45, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction).
To any extent to which the combination thus far does not disclose recording an oldest instruction for which a jump branch prediction is incorrect, Boggs discloses recording an oldest instruction for which a jump branch prediction is incorrect (col. 23, lines 11-17, thus, when the MHL 408 first detects a misprediction with the LMBV bit not set, then the branch must be the oldest nonretired mispredicted branch. Accordingly, the JE 116 asserts JEClear and stalls the allocator, thus performing misprediction recovery. The MHL 408 also sets the LMBV bit and stores the PDST and age bit for that branch micro instruction).
Boggs’s teaching ensures correct program execution (Boggs, col. 22, lines 30-33, note that if the JE 116 performed the branch misprediction recovery procedure, the microprocessor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boggs with the combination of McIlvaine and Filippo in order to ensure correct program execution. Alternatively, this modification merely entails combining prior art elements (the combination of McIlvaine and Filippo as cited and explained above, and Boggs’s teaching cited above) according to known methods (Boggs’s teaching cited above) to yield predictable results (the combination of McIlvaine and Filippo, which handles the scenario cited in Boggs in the manner of Boggs), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 15, the combination thus far does not entail determining whether the speculative condition determination instruction indicated as incorrect by the execution result is an oldest speculative condition determination instruction having an incorrect execution result.
On the other hand, Boggs discloses determine whether a speculative condition determination instruction indicated as incorrect by the execution result is an oldest speculative condition determination instruction having an incorrect execution result (col. 22, lines 23-26, next, when the JE 116 executes Branch 2, the JE 116 determines that Branch 2 is not the oldest nonretired mispredicted branch since Branch 1 is an older nonretired mispredicted branch).
Boggs’s teaching ensures correct program execution (Boggs, col. 22, lines 30-33, note that if the JE 116 performed the branch misprediction recovery procedure, the microprocessor 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Boggs with the combination of McIlvaine and Filippo in order to ensure correct program execution. Alternatively, this modification merely entails combining prior art elements (the combination of McIlvaine and Filippo as cited and explained above, and Boggs’s teaching cited above) according to known methods (Boggs’s teaching cited above) to yield predictable results (the combination of McIlvaine and Filippo, which handles the scenario cited in Boggs in the manner of Boggs), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 16, the overall combination entails determining whether the speculative condition determination instruction is the oldest speculative condition determination instruction comprises: comparing the speculative condition determination instruction having the incorrect result with a recorded speculative condition determination instruction having an incorrect result; and in response to a determination that the speculative condition determination instruction is older than the recorded speculative condition determination instruction: replacing the recorded speculative condition determination instruction with the speculative condition determination instruction, and determining the speculative condition determination instruction as the oldest speculative condition determination instruction (Boggs, col. 23, lines 18-24, when the MHL 408 detects a subsequent mispredicted branch and the LMBV bit is still set, then the MHL 408 compares the relative branch ages as described above. If the subsequent branch is older, then the 

Consider claim 18, the combination thus far entails executing the speculative condition determination instruction to obtain an execution result comprises: executing the jump branch instruction (McIlvaine, col. 3, lines 36-39, the evaluation of the branch condition occurs deep in a pipeline 12, during an execute pipe stage. Until the branch instruction is evaluated, the processor 10 does not know which instruction to fetch and execute next (i.e., the next sequential instruction or the instruction at a branch target address)), and recording an oldest instruction for which a jump branch prediction is incorrect (McIlvaine, col. 3, lines 42-45, accordingly, many processors predict how a branch condition will evaluate, for example based on prior execution of the conditional branch instruction).
To any extent to which the combination thus far does not disclose recording an oldest instruction for which a jump branch prediction is incorrect, Boggs discloses recording an oldest instruction for which a jump branch prediction is incorrect (col. 23, lines 11-17, thus, when the MHL 408 first detects a misprediction with the LMBV bit not set, then the branch must be the oldest nonretired mispredicted branch. Accordingly, the JE 116 asserts JEClear and stalls the allocator, thus performing misprediction recovery. The MHL 408 also sets the LMBV bit and stores the PDST and age bit for that branch micro instruction).
Boggs’s teaching ensures correct program execution (Boggs, col. 22, lines 30-33, note that if the JE 116 performed the branch misprediction recovery procedure, the microprocessor would have started executing the wrong instructions since Branch 2 itself never should have been executed).
.

Response to Arguments
Applicant on page 25 argues: “Applicant has amended the Abstract to address the informalities indicated in the Office Action at page 2.”
In view of the aforementioned amendments, one objection to the abstract is withdrawn. However, another objection to the abstract remains — see the specification section above. 

Applicant on page 25 argues: “Applicant has amended the specification to address the informalities indicated in the Office Action at pages 2-3.”
In view of the aforementioned amendments, the associated previously presented objections to the body of the specification are withdrawn.

Applicant on page 25 argues: “Applicant has changed the title as noted above to be more clearly indicative of the subject matter of the claims.”


Applicant on page 25 argues: “Applicant has amended the drawings to address the informalities indicated in the Office Action at pages 3-4.”
In view of the aforementioned amendments, the associated objections to the drawings are withdrawn.

Applicant on page 25 argues: “In regard to item 5(r) on page 3 of the Office Action, Applicant has amended paragraph 0067 of the specification to refer to reference numbers 1104A and 1104N.”
In view of the aforementioned amendment, the associated objection to the drawings are withdrawn.

Applicant on page 25 argues: “The objected subject matter in claim 11 has been incorporated into independent claim 10, and the correction has been made. Claim 12 has been amended to address the objection.”
In view of the aforementioned amendments, the associated previously presented objections are withdrawn. 

Applicant on page 26 argues: “Applicant has amended the claims to address the 35 U.S.C. §112 rejections identified in the Office Action at pages 5-10.”
Various previously pending rejections of the claims under 35 U.S.C. §112(b) are withdrawn in view of the amendments to the claims. However, other previously presented rejections under 35 U.S.C. §112(b) remain applicable, and in various cases the amendments to the claims introduce additional indefinite subject matter; see the Claim Rejections - 35 USC § 112 section above.

Applicant across pages 26-27 argues: ‘While the Office alleged at page 16 that Mcllvaine teaches “[w]hen a branch misprediction is detected, all instruction[s] newer than the branch instruction (i.e., all instructions fetched based on the branch prediction) must be flushed from the pipeline” (McIlvaine, column 3, lines 52-55), McIlvaine is silent about "the instruction decoding circuitry is further configured to hold off on sending to the instruction scheduling circuitry the instruction read in response to the determination that the speculative condition is incorrect until the one or more instructions of the set of instructions cached in the executing circuitry are cleared" as recited in amended claim 1.’ 
However, in McIlvaine, “the instruction read in response to the determination that the speculative condition is incorrect” (McIlvaine, col. 1, lines 36-40, when the actual branch behavior is determined, if the branch was mispredicted, the speculatively fetched instructions must be flushed from the pipeline, and new instructions fetched from the correct branch target address) is not sent from the instruction decode circuitry (McIlvaine, col. 2, line 65, Decode) before the instructions cached in the executing circuitry (McIlvaine, col. 3, line 47, speculatively 
Examiner notes for the purposes of compact prosecution that the claim limitation may be taught in other ways. For example, a later relative instruction fetched in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect would be held off on sending to the instruction scheduling circuitry until earlier relative instructions fetched in response to a determination that an execution result of the speculative condition determination instruction indicates that the speculative condition is incorrect have executed such that they are no longer in the executing circuitry and are not blocking later relative instructions from being executed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KEITH E VICARY/            Primary Examiner, Art Unit 2182